t c memo united_states tax_court michael howard dalton petitioner v commissioner of internal revenue respondent docket no 11987-13l filed date michael howard dalton pro_se jeremy d cameron for respondent memorandum findings_of_fact and opinion vasquez judge this case arises from a petition for review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination in which respondent sustained a notice_of_intent_to_levy with respect to petitioner’s federal_income_tax liabilities for the and tax years petitioner is challenging respondent’s determination for the tax_year only the issues for decision are whether petitioner had passthrough income of dollar_figure from hi sec_50 shareholder interest in an s_corporation and whether respondent abused his discretion in sustaining the levy notice findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference petitioner resided in florida when he timely filed his petition in petitioner and his brother john e dalton organized resort builders inc resort builders a construction company petitioner and john were each shareholders of resort builders which elected to be treated as an s_corporation for federal tax purposes john served as resort builders’ president and from to petitioner served as its vice president in petitioner told john that he wanted to resign from resort builders and turn in his stock consequently relations between the brothers became acrimonious john changed the locks to the corporation’s offices and withheld all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure resort builders’ books_and_records from petitioner in petitioner filed a lawsuit against john and resort builders in florida state court seeking among other relief dissolution of the corporation and an accounting after participating in mediation the brothers agreed to settle the lawsuit in a written mediation settlement agreement mediation agreement petitioner agreed to transfer his resort builders shares to john the mediation agreement also provided that s uch transfer shall be effective no earlier than date and no later than date as determined by defendants john and katherine l dalton in their sole discretion in accordance with this agreement petitioner transferred his shares to john resort builders subsequently filed a final form_1120s u s income_tax return for an s_corporation for its short taxable_year beginning date and ending date resort builders reported dollar_figure of ordinary_income and indicated that it was using the completed_contract_method of accounting resort builders issued a schedule_k-1 shareholder’s share of income the administrative record contains an unsigned copy of the mediation agreement at trial petitioner identified this document as the agreement he had reached with john we credit petitioner’s testimony and find that he transferred his resort builders stock to john pursuant to the terms of the mediation agreement deductions credits etc to petitioner resort builders k-1 the resort builders k-1 reported petitioner’s share of ordinary business income as dollar_figure the accounting firm of carr riggs ingram llc carr riggs ingram prepared the final corporate return and the resort builders k-1 in date petitioner and his wife anna dalton filed a form_1040 u s individual_income_tax_return for the tax_year petitioner and mrs dalton’s form_1040 which was also prepared by carr riggs ingram included a schedule e supplemental income and loss reporting dollar_figure of passthrough income from resort builders on line of the form_1040 petitioner reported schedule e income of dollar_figure several lines below line petitioner wrote line is incorrect will file amended_return nevertheless petitioner and mrs dalton signed page of the form_1040 thereby certifying under penalties of perjury i declare that i have examined this return and accompanying schedules and statements and to the best of my knowledge and we infer from resort builders’ short taxable_year ending date that pursuant to the mediation agreement john determined the effective date of petitioner’s stock transfer to be date this number reflects dollar_figure of passthrough income from resort builders less dollar_figure of carryover losses and losses from other business ventures belief they are true correct and complete petitioner never filed an amended_return on date the internal_revenue_service irs assessed the tax shown on petitioner’s form_1040 along with sec_6651 and additions to tax on date the irs issued petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing for the and tax years petitioner timely filed a form request for a collection_due_process or equivalent_hearing on the form petitioner wrote tax calculated incorrectly accountant used credit line transaction as income petitioner did not check any of the boxes denoting a request for a collection alternative petitioner’s case was assigned to settlement officer so sean franklin in the irs appeals_office appeals after discussing the case with his manager so franklin concluded that it would be better handled by an appeals field_office accordingly petitioner’s case was reassigned to so joe breazeale on date so breazeale issued a letter to petitioner and his authorized representative in the letter so breazeale asked petitioner or his authorized representative to contact him and enumerated collection alternatives petitioner could request on date so breazeale conducted a telephone hearing with petitioner during the hearing petitioner stated that the income reported on the resort builders k-1 was incorrect he did not request a collection alternative after the hearing so breazeale consulted his supervisor about the correct way to address petitioner’s underlying liability challenge in a followup call he instructed petitioner to file an offer-in-compromise on the basis of doubt as to liability oic-datl petitioner promptly sent so breazeale a completed form 656-l offer_in_compromise doubt as to liability in which he offered to pay dollar_figure to settle his tax_liability petitioner also submitted a cover letter a copy of the state court complaint that he had filed against john and resort builders bank statements for the period date through date a check register report for the period january through date and resort builders’ income_tax returns for and its short taxable_year ending date so breazeale subsequently transferred petitioner’s oic-datl to appeals officer ao joseph p taranto after reviewing petitioner’s submission and speaking with petitioner by phone ao taranto recommended rejecting the oic-datl he returned the case to so breazeale on date so breazeale called petitioner and in a voice message told petitioner that appeals had rejected the oic-datl and reiterated his willingness to consider other collection alternatives on date petitioner attempted to return the telephone call but so breazeale was unavailable later that day so breazeale returned petitioner’s phone call and left petitioner another voice message petitioner did not return so breazeale’s telephone call on date appeals issued a notice_of_determination sustaining the levy notice i jurisdiction and standard of review opinion sec_6331 authorizes the secretary to levy upon property and property rights of a taxpayer liable for tax if the taxpayer fails to pay the tax within days after notice_and_demand for payment is made sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of the right to a hearing before the levy is made if a taxpayer requests a hearing in response to a levy notice pursuant to sec_6330 a hearing shall be held before an impartial officer_or_employee of appeals sec_6330 at the hearing the taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 a taxpayer is precluded from contesting the existence or amount of the underlying tax_liability unless the taxpayer did not receive a notice_of_deficiency for the liability in question or did not otherwise have an earlier opportunity to dispute the liability sec_6330 see also 114_tc_604 following a hearing appeals must determine whether proceeding with the proposed levy action is appropriate in making that determination appeals is required to take into consideration verification presented by the secretary during the hearing process that the requirements of applicable law and administrative procedure have been met relevant issues raised by the taxpayer and whether the proposed levy action appropriately balances the need for efficient collection_of_taxes with the taxpayer’s concerns regarding the intrusiveness of the proposed collection action sec_6330 sec_6330 grants this court jurisdiction to review the determination made by appeals in connection with the sec_6330 hearing where the validity of the underlying tax_liability is properly at issue we review the taxpayer’s liability de novo see sego v commissioner t c pincite 114_tc_176 we review all other determinations for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite the parties agree that petitioner did not receive a notice_of_deficiency or otherwise have an opportunity to dispute his underlying tax_liability for therefore the underlying tax_liability for is properly at issue see 122_tc_1 and we review it de novo petitioner bears the burden of proving that the underlying tax_liability is incorrect see rule a 290_us_111 ii underlying liability petitioner argues that he should not have to report the income shown on the final corporate return and the resort builders k-1 because he did not receive a distribution and was not otherwise enriched by resort builders in respondent counters that petitioner failed to establish that the final corporate return and the resort builders k-1 were inaccurate for the reasons stated below we agree with respondent an s_corporation is not subject_to federal_income_tax at the entity level sec_1363 see also 133_tc_202 aff’d 679_f3d_1109 9th cir instead an s corporation’s items of income gain loss deduction and credit--whether or not distributed--flow through to the shareholders who must report their pro_rata shares of such items on their individual income_tax returns for the shareholder taxable_year within which the s corporation’s taxable_year ends sec_1366 121_tc_1 aff’d 387_f3d_27 1st cir see eg dunne v commissioner tcmemo_2008_63 sec_1_1366-1 income_tax regs petitioner was a shareholder of resort builders until date the last day of resort builders’ short taxable_year accordingly of resort builders’ income for its short taxable_year ending date flowed through to petitioner petitioner was required to report this income on his form_1040 even if he did not receive a distribution that year see sec_1_1366-1 income_tax regs while petitioner contends that resort builders earned less income than it reported on its final corporate return the record does not support this factual position at trial petitioner could not explain why the final corporate return and the resort builders k-1 were incorrect without resorting to speculation and he did not call any witnesses while petitioner submitted a check register report and statements for a banktrust account owned by resort builders for the period date through date the deposits shown therein do not necessarily reflect resort builders’ income for the short taxable_year ending date for example petitioner failed to establish that the banktrust account was resort builders’ only bank account furthermore resort builders used the completed_contract_method of accounting under which taxpayers report as income the gross contract_price less all allocable contract costs for the taxable_year in which a contract is completed see sec_1_460-4 income_tax regs for contracts completed in resort builders could have received a payment in a prior year that was reportable as income for we therefore sustain respondent’s determination with respect to petitioner’s underlying tax_liability iii abuse_of_discretion we now turn to respondent’s determination to proceed with collection which we review under an abuse_of_discretion standard appeals abuses its discretion if it acts arbitrarily capriciously or without sound basis in fact or law 112_tc_19 petitioner has not advanced any argument that so breazeale’s actions were an abuse_of_discretion additionally petitioner did not offer any collection alternative during the course of the hearing furthermore so breazeale determined that the requirements of applicable law and administrative procedure were met and concluded that sustaining the levy notice appropriately balanced the need for efficient collection_of_taxes with petitioner’s concerns regarding the intrusiveness of the levy action accordingly we hold that respondent did not abuse his discretion in sustaining the levy notice in reaching our holding we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
